      Case 2:16-cv-00287-cr Document 295-4 Filed 08/07/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

GARRETT SITTS, et al.,


                  PLAINTIFFS,         Civil Action No. 2:16-cv-00287-cr

       v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                  DEFENDANTS.




                            EXHIBIT D
               Case 2:16-cv-00287-cr Document 295-4 Filed 08/07/20 Page 2 of 2
Farm Credit of New Mexico
PO Box 94330
Albuquerque, NM 87199




Michael Marley Elected to CoBank Board of
Directors Will Represent The Mid Plains Region for a Four-Year
Term Beginning in 2020
CoBank, a cooperative bank serving agribusinesses, rural infrastructure providers and Farm Credit associations throughout
the United States, today announced that Michael Marley has been elected to the bank’s board of directors in a runoff election
in the Mid Plains region. Marley will hold a modified equity seat for a four-year term beginning on January 1, 2020.



Marley, 56, is the owner of Corrales Dairy, Marley Farms and Corrales Farm, dairy and irrigated
farming operations, all located in Roswell, New Mexico. He is also a general partner of Marley
Ranches and Marley & Whitney Partnerships, which are ranching operations. He sits on the board
of Farm Credit of New Mexico, ACA, and the CoBank District Farm Credit Council and is the chair
of the CoBank Association Leadership Committee. He is also a director on the board of Dairy
Farmers of America, Southwest Council, and Gandy Marley and is the chair of Zia Milk Producers.

“On behalf of the entire board, I would like to welcome Michael to the CoBank board and thank the
shareholders of the Mid Plains region for their participation in the election,” said Kevin Riel, board
chair. “Michael brings extensive experience from several of the industries we serve and we look
forward to working with him to continue to position CoBank for long-term success.”



 Visit us on the web at www.farmcreditnm.com                                                               Join us on facebook
